            Case 5:14-cv-00665-F Document 279 Filed 02/08/19 Page 1 of 1
Appellate Case: 19-6002 Document: 010110123391 Date Filed: 02/08/2019 Page: 1
                           UNITED STATES COURT OF APPEALS
                               FOR THE TENTH CIRCUIT
                                OFFICE OF THE CLERK
                                 Byron White United States Courthouse
                                          1823 Stout Street
                                       Denver, Colorado 80257
                                           (303) 844-3157
   Elisabeth A. Shumaker                                                          Chris Wolpert
   Clerk of Court                      February 08, 2019                     Chief Deputy Clerk




   To Appellant, Counsel and Clerk

   RE:       19-6002, Glossip, et al v. Gross, et al
             Dist/Ag docket: 5:14-CV-00665-F

  Dear Appellant, Counsel and Clerk:

  Please be advised that the court issued an order today dismissing this case.

  In addition, please be advised that the mandate for this case has issued today. The clerk of
  the originating court shall file accordingly.

  Please contact this office if you have questions.

                                                Sincerely,



                                                Elisabeth A. Shumaker
                                                Clerk of the Court




   EAS/klp
